Case 2:18-cr-OO759-C.]C Document 50 Filed 11/01/18 Page 1 of 1 Page |D #:164

 

 

 

 

 

M em oralzdum
¢:') {"`r- q x (” =-"’) 1= ,
‘lo'){:'_ 1')‘./ /(QSC/
Subject: Date:
United States v. Robert Rundo et al. November l, 2018 … m
To: From: a , ` : »_ ; ;:___!'5
KIRY K. GRAY DAVID T RYAN 4 .,‘. T
Clerl(, United States District Court Assistant United States Adomey » ‘~ ` '_
Central Distriet of California National Security Division § ' :: §
1 v N
For purposes of determining Whether the above-referenced matter, being filed on Novemberch
2018: - ?’ -jj w

(a) should be assigned to the Honorable André Birotte Jr., it
[| is
is not
a matter that Was pending in the Um`ted States Attorney’s Oftice (USAO) on or before

August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central Distriet of California.

(b) should be assigned to the Honorable Michael W. Fitzgerald, it
is
[:l is not

(l) a matter that Was pending in the Terrorism and Export Crimes Section in the USAO’s
National Seourity Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Seetion in the USAO’s Criminal Division on or before August
3, 2015, or a matter in Which the National Seeurity Section Was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September l4,

2016 ; or (4) a matter in Whieh Assistant United States Attorney Patricl< R. Fitzgerald is or
has been personally involved or on Which he has personally consulted While employed in

'”©_/(@=====_

1676/113 T. RY
Assistant United States Attorney

OE_\l_-l

